Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (EP 1 349 379 A2)(Oct. 2003) in view of Coln et al. (2013/0194118) and Shah et al. (2012/0287320).
	Regarding claim 1, Yang discloses a digital X-ray detector comprising: a pixel array including a plurality of pixel regions arranged in a matrix form in a sensing region and a data line corresponding to the plurality of pixel regions; a photo-sensing element sensing light disposed in each pixel region; a pixel switch disposed between the photo-sensing element and the data line disposed in each pixel region; and a read-out driver connected to the data line, wherein the read-out driver includes: a first association signal detector connected to an output of the amplification unit and detecting a first association signal 
	Yang lacks explicit teaching of an amplification unit connected to each data line.
	Coln teaches an amplification unit connected to each data line prior to the correlated double sampling circuit.  (Coln, Fig. 2, integrating amplifier 222 with feedback to provide programmable gain, see [0016])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a preliminary amplification stage as taught by Coln prior to the sampling of the signal of Yang in order to have a more robust signal for measurement.
	 Regarding the subject matter added via amendment, namely that the detector is of the scintillator-photodetector type, note that these types of detectors are well-known in the art of x-ray detection (Shah, [0004]) and share the electronics chain from the photodetector to the processor.  As such, the use of the technology of Yang and Coln in a scintillator type detector of the kind referenced in Shah would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention as the use of a known technique to improve similar devices (methods, or products) in the same way.  See KSR International Co. v. Teleflex Inc., 550 U.S. at 415-21, 82 USPQ2d at 1395-97.
	Regarding claim 2, the combination of Yang and Coln further teaches the multiplexer subtracts the first and third association signals from the second association signal, obtains a subtraction result and derives the subtraction result as the sensing signal. (Coln, [0023])

	Regarding claim 4, the combination of Yang and Coln further teaches the second association signal detector includes: a second buffer capacitor charged based on the second association signal; and a second buffer switch disposed between the amplification unit and the second buffer capacitor. (Yang, Fig. 2)
	Regarding claim 5, the combination of Yang and Coln further teaches the third association signal detector includes: a third buffer capacitor charged based on the third association signal; and a third buffer switch disposed between the amplification unit and the third buffer capacitor. (Yang, Fig. 2)
	Regarding claims 6-8, the combination of Yang and Coln further teaches the collection of samples prior to, during, and following irradiation in each of the three sampling circuits.  See Yang at [0021].
	Regarding claim 10, the combination of Yang and Coln further teaches the amplification unit includes: an amplifier including a first input connected to the data line and a second input receiving a predetermined reference signal; and a feedback capacitor disposed between the first input and an output of the amplifier. (Coln, Fig. 2, see amplifier circuit surrounding integrating amplifier 222)
	Regarding claim 11, the combination of Yang and Coln further teaches the multiplexer combines sensing signals of the pixel regions to generate an analog output signal, wherein the read-out driver further includes a signal converter converting the analog output signal into a digital output signal and a data processing unit generating an image signal based on the digital output signal. (Yang, Fig. 2, note that switches 119a-119c provide analog output for further processing, Coln Fig. 2 see DIFF ADC combining subtraction and digitization functions)

	Yang lacks explicit teaching of wherein the read-out driver includes an amplification unit coupled to each data line.
	Coln teaches an amplification unit connected to each data line prior to the correlated double sampling circuit.  (Coln, Fig. 2, integrating amplifier 222 with feedback to provide programmable gain, see [0016])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a preliminary amplification stage as taught by Coln prior to the sampling of the signal of Yang in order to have a more robust signal for measurement.
Regarding the subject matter added via amendment, namely that the detector is of the scintillator-photodetector type, note that these types of detectors are well-known in the art of x-ray detection 
	Regarding claims 13-15, the circuit of Yang is of such substantial similarity to that claimed that the resultant signals corresponding to the manipulation of the corresponding switches would be attributable to the same phenomenon.
	Regarding claim 16, the combination of Yang and Coln further teaches the method further comprises turning on and off the pixel switch and turning on the third buffer switch during a portion of an idle period prior to irradiation of X-ray to the plurality of pixel regions, wherein during the portion of the idle period, a pixel offset signal including the offset of the pixel region is transmitted to the data line via the turned on pixel switch, and wherein during the portion of the idle period, the third association signal corresponding to the pixel offset signal is transmitted to the third buffer capacitor via the turned on third buffer switch. (Yang, [0018])
	Regarding claim 17, the combination of Yang and Coln further teaches the method further comprises: during a fourth period of the detection period after the third period, turning on the pixel switch such that the third association signal corresponding to an offset of the pixel region is transmitted to the data line via the turned on pixel switch; and during a fifth period of the detection period after the fourth period, turning on the third buffer switch such that the third associated signal is transmitted to the third buffer capacitor via the turned on third buffer switch. (Yang, [0019])
	Regarding claim 19, the combination of Yang and Coln further teaches the multiplexer derives the sensing signal of each pixel region, the multiplexer substrates the first and third association signals from the second association signal to obtain a subtraction result and the multiplexer derives the 
	Regarding claim 20, the combination of Yang and Coln further teaches the multiplexer substrates the first and third association signals from the second association signal to obtain a subtraction result and the multiplexer derives the subtraction result as the sensing signal when the multiplexer derives the sensing signal of each pixel region. (Yang, Fig. 2, note that switches 119a-119c provide analog output for further processing, Coln Fig. 2 see DIFF ADC combining subtraction and digitization functions))
	Regarding claims 9 and 18, the combination of Yang and Coln lacks explicit teaching of the claimed periods of time being equal.  However, one of ordinary skill in the art would recognize that in order to subtract a dark current from an integrated signal, it would be necessary to sample that dark current for the same amount of time as the signal is being integrated for in order to accumulate the correct amount of charge to subtract.  


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884